Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed July 13, 2021.


Reasons for Allowance
Claims 1 and 3-18 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Ikehashi et al., taken alone or in combination of other references, does not teach or fairly suggest a power supply detection circuit comprising, among other things, wherein the first NMOS transistor has a gate length that is greater than a gate length of the first PMOS transistor, and the second PMOS transistor has a gate length that is greater than a gate length of the second NMOS transistor (claim 1); wherein the feedback stage field effect transistor has a gate length that is less than a gate length of the input stage field effect transistor (claim 3); wherein the feedback stage field effect transistor has a gate length that is less than a gate length of the input stage field effect transistor to provide a supply voltage hysteresis (claim 10); and a first resistor, a second resistor and a third resistor, wherein the first and second resistors are connected between a source and a drain of the feedback stage field effect transistor and the third resistor is connected between the second resistor and a source of the first input field effect transistor (claim 12), as set forth in the claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844